Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-7, 9, 17-18, 25, 27, 34, 37, 44, 49-54, 56 and 61 are pending and under consideration in the instant Office Action.

Withdrawn Rejections 
The rejection of Claims 2 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 c(pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the biological receipt filed on 6/26/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 6-7, 9, 17-18, 25, 27, 34, 37, 44, 49-54, 56 and 61 are allowable because they claim antibodies with specific CDR sequences that are not taught or obvious over the prior art. Specifically the CDR SEQ ID NO: 3 is not taught in the prior art and therefore, the specific combination of all six CDRS in SEQ ID NOs: 1-6 are allowable because the combination of these six CDR sequences are unique and unobvious. Further, the sequences SEQ ID NOs: 21-22, 25-26, 29-30, 33-34 and 37-38 all encompass the claimed CDRS and therefore, are also allowed for the same reasons. The antibodies of the ATCC deposit designation PTA-125004, of instant claims 2 and 6, are allowable in view of the Budapest statement made on 6/29/2022 and Biological receipt, submitted on 6/29/2022, that show the deposit of the plasmids of the claimed  antibodies that were deposited in ATCC on 3/14/2018 and viability which was confirmed on 3/29/20218. The method claims require the application of this specific antibody and therefore, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 6-7, 9, 17-18, 25, 27, 34, 37, 44, 49-54, 56 and 61 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649